Citation Nr: 1814451	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial increase rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to May 20, 2010 and in excess of 70 percent thereafter.

2. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU) prior to May 20, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 until August 1976.

This matter comes before the Board of Veterans' Appeals (Board) from the March 2010 of the Department of Veterans Affairs (VA), Regional Office (RO). 

In February 2017 the Veteran testified at before the undersigned during via videoconference; a transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran's service-connected PTSD has been manifested by severe emotional problems, loss of concentration, socially estranged, severe depression, avoidance of close interpersonal interaction, flawed relationships due to passive-dependence, anger, irritability, hypervigilance, and suicidal ideation throughout the entire claims period.

2. Throughout the entire claims period, the Veteran's service-connected PTSD has precluded him from substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial increased disability rating of 70 percent, prior to May 20, 2010, for PTSD have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for an increased rating greater than 70 percent, from May 20, 2010, for PTSD have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for the award of TDIU benefits, prior to May 20, 2010, have been met. 38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to an initial increase rating in excess of 30 percent for PTSD prior to May 20, 2010 and in excess of 70 percent thereafter.

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for Post-Traumatic Stress Disorder (DC 9411)

In a March 2010 decision, the Veteran's PTSD rating was service-connected at 30 percent disabling for his PTSD, effective September 29, 2005, date the claim was received by VA. Subsequently, an August 2011 rating decision increased the Veteran's PTSD evaluation from 30 percent to 70 percent, effective May 20, 2010. The August 2011 rating decision also granted the Veteran TDIU effective May 20, 2010.

The Veteran contends that he is entitled to an initial disability rating in excess of 30 percent for PTSD prior to May 20, 2010, and in excess of 70 percent thereafter. 

The Veteran's service-connected PTSD disability has been rated under Diagnostic Code 9411. 38 C.F.R. § 4.130 (2017).

The following ratings are available under Diagnostic Code 9411:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In a June 2006 private psychiatric evaluation report, the Veteran was noted with severe emotional problems, loss of concentration, socially estranged, severe depression, avoidance of close interpersonal interaction, flawed relationships due to passive-dependence, anger, and irritability. Further, the report noted that the Veteran as unable to cope with the ordinary demands of daily life. The report continued to note the Veteran's need for frequent psychiatric treatment, explaining without such treatment he will continue to decompensate and become more suicidal and perhaps homicidal.  Lastly, the evaluation report described the Veteran's psychiatric condition severe in nature.

In a July 2006 VA Case Manager Note, the Veteran endorsed suicidal ideation.

A January 2007 Mental Health Consult note reflects the Veteran with insomnia, reduced interest, guilt, reduced energy, and thoughts of death and dying.

An April 2007 VA letter, VA social worker, V. W., noted the Veteran with sleep impairment, avoidance of thoughts, severe loss of interest in activities, self-isolation, sense of shortened future, irritability, and severe hypervigilance. V. W. explained that even with treatment, the Veteran's PTSD symptoms impair his ability to function both socially and occupationally. V. W. concluded that the Veteran is unable to work and opined that he should be considered totally and permanently disabled due to his psychiatric disability.

In February 2010, the Veteran was provided a VA examination. The examination report noted the Veteran with sleep impairment, irritability, hypervigilance, exaggerated startle response causing social and occupational impairment. The examination report further noted the Veteran with years of suicidal ideas and thoughts of death. The examiner concluded the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupation task although generally functioning satisfactorily with routine behavior.

A May 20, 2010 Mental Health Note reflects the Veteran was hospitalized due to experiencing constant thoughts of suicide, depressed, anxious, frustrated, and angry. The Note reflects the Veteran informed the VA staff that he paid for his funeral.

A May 2011 VA examination report noted the Veteran with sleep impairment, irritability, passive suicidal ideation, and detachment from others, avoidance of others. The examiner concluded the Veteran's PTSD symptoms likely impair his capacity to remain gainfully employed, thereby affecting his ability to conduct physical and sedentary activities of employment.

Here, the Board finds that an initial disability rating of 70 percent, and thereafter, for PTSD is warranted. The medical evidence reflects the Veteran with severe emotional problems, loss of concentration, socially estranged, severe depression, avoidance of close interpersonal interaction, flawed relationships due to passive-dependence, anger, irritability, hypervigilance, and suicidal ideation.

A rating of 100 disabling is not warranted as the evidence does not reflect the Veteran with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name causing a total occupational and social impairment. The Board notes the Veteran's occasional suicidal thoughts; however, the record does not reflect that the thoughts/ideations reflect a persistent danger to himself or others. Importantly, the medical records reflect that on numerous occasions the Veteran has denied actually planning to harm himself.

Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU) prior to May 20, 2010.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation. See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." See M21-1MR, Part IV, Subpart ii, Chapter 2(F)(24)(c). In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In an August 2011 rating decision the Veteran was granted TDIU effective May 20, 2010, the date VA originally granted him a 70 percent disability rating for PTSD. In connection with this order, the Veteran is serviced connected for PTSD, evaluated as 70 percent disabling throughout the appeals period. Based on the above, the Board finds the Veteran's service connected PTSD is of sufficient severity that he has been unable to secure or maintain substantially gainful occupation as a result.

As previously noted, in an April 2007 VA letter, a VA social worker, explained that the Veteran's PTSD symptoms impairs his ability to function both socially and occupationally. The social worker concluded that the Veteran is unable to work and opined that he should be considered totally and permanently disabled due to his psychiatric disability.

Additionally, the May 2011 VA examiner concluded the Veteran's PTSD symptoms likely impairs his capacity to remain gainfully employed, effecting his ability to conduct physical and sedentary activities of employment.

In giving the benefit of the doubt to the Veteran, the Board finds that the Veteran has been unable to secure or maintain a substantially gainful occupation as a result of service-connected disability, throughout the entire appeals period. Therefore, entitlement to a TDIU prior to May 20, 2010 is granted.

ORDER

Entitlement to an initial rating of 70 percent from September 29, 2005, and no higher, for PTSD, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increase rating in excess of 70 percent for PTSD from May 20, 2010 is denied.

Entitlement to TDIU, from September 29, 2005, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


